Case 7:21-cv-00329-TTC-RSB Document 18 Filed 08/26/21 Page 1 of 6 Pageid#: 83




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

JERRY JUNIOR EADS,                             )
                                               )
              Plaintiff,                       )         Civil Action No. 7:21-cv-00329
                                               )
v.                                             )         MEMORANDUM OPINION
                                               )
SOUTHWEST VIRGINIA REGIONAL                    )         By:      Hon. Thomas T. Cullen
JAIL AUTHORITY, et al.,                        )                  United States District Judge
                                               )
              Defendants.                      )


       Plaintiff Jerry Junior Eads, a Virginia inmate proceeding pro se, filed this civil action

under 42 U.S.C. § 1983, seeking monetary relief for alleged violations of his constitutional

rights. Having reviewed the amended complaint, the court concludes that Eads has failed to

state a claim upon which relief may be granted. Therefore, the court will dismiss the amended

complaint without prejudice under 28 U.S.C. § 1915A(b)(1).

                                              I.

       Eads is incarcerated at a jail in Abingdon, Virginia, that is operated by the Southwest

Virginia Regional Jail Authority (the “Jail Authority”). (See Am. Compl. 1 [ECF No. 17].) He

appears to name as defendants the Jail Authority, Captain Tatum, Lieutenant Mullins, and

“Medical P[ersonnel].” (Id.)

       In his first set of claims, Eads alleges that he is unable to work at the jail because he

has undergone two major back surgeries. (Id. ¶ E.) Consequently, Eads does not have the

opportunity to earn work-related sentence credits. (Id.) Eads alleges that jail officials are
Case 7:21-cv-00329-TTC-RSB Document 18 Filed 08/26/21 Page 2 of 6 Pageid#: 84




“discr[iminating]” against him by not offering him “any way to receive time off [his] sentence.”

(Attach. to Amend. Compl. [ECF No. 17].)

        In his second set of claims, Eads alleges that he waited approximately 120 days to see

a dentist. (Am. Compl. ¶ E.) Eads asserts that he was unable to brush his teeth during that

time and that federal inmates received dental treatment ahead of him. (Id.)

                                                  II.

        The court is required to review a complaint in a civil action in which an inmate seeks

redress from a governmental entity or an officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). On review, the court must “dismiss the complaint, or any portion of the

complaint, if the complaint . . . fails to state a claim upon which relief may be granted.” Id.

§ 1915A(b)(1). To survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id.

                                                  III.

        Eads seeks relief under 42 U.S.C. § 1983. Section 1983 imposes liability on any

“person” who, under color of state law, deprives another person “of any rights, privileges, or

immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. “To state a claim under

§ 1983[,] a plaintiff ‘must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person


                                                  -2-
Case 7:21-cv-00329-TTC-RSB Document 18 Filed 08/26/21 Page 3 of 6 Pageid#: 85




acting under color of state law.’” Loftus v. Bobzien, 848 F.3d 278, 284–85 (4th Cir. 2017)

(quoting Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011)). For the following reasons,

the court concludes that Eads’s amended complaint fails to state a cognizable claim against

any of the named defendants.

       First, the jail’s medical staff is not a proper defendant in a § 1983 action. As indicated

above, the plaintiff is required to show that an alleged constitutional violation was committed

by a “person” acting under color of state law. 42 U.S.C. § 1983. Use of the term “staff” or

“personnel” is “not adequate to state a claim against a ‘person’ as required in § 1983 actions.”

Givens v. LADC Med. Staff, No. 7:19-cv-00235, 2019 WL 1590597, at *1 n.3 (W.D. Va. Apr.

12, 2019); see also Dudley v. Food Service-Just Care, 519 F. Supp. 2d 602, 604 (D.S.C. 2007)

(“[P]laintiffs in § 1983 actions may not subject to suit collective characterizations such as

management or staff.”) (internal quotation marks and citations omitted).

       Second, the amended complaint does not state a plausible claim against the Jail

Authority. Although local governing bodies are persons to whom § 1983 applies, they are not

automatically liable for injuries inflicted by their employees or agents. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690, 694 (1978). “Instead, it is when execution of [an official] policy or

custom . . . inflicts the injury that [a local governing body] as an entity is responsible under

§ 1983.” Id. at 694. “Thus, a governmental entity, such as a regional jail authority, is liable

under § 1983 only when the entity itself is a ‘moving force’ behind the deprivation.” Rabara v.

SWVRJA, No. 7:20-cv-00649, 2021 WL 149860, at *1 (W.D. Va. Jan. 25, 2021) (quoting Polk

Cnty. v. Dodson, 454 U.S. 312, 326 (1981)). That is, “the entity’s policy or custom must have

played a part in the violation of federal law.” Kentucky v. Graham, 473 U.S. 159, 166 (1985)


                                                -3-
Case 7:21-cv-00329-TTC-RSB Document 18 Filed 08/26/21 Page 4 of 6 Pageid#: 86




(internal quotation marks and citation omitted). Here, despite being given the opportunity to

amend, Eads does not allege that a policy or custom of the Jail Authority was the moving force

behind any constitutional violations. Nor does he “plead[] factual content that allows the court

to draw the reasonable inference” that a policy or custom contributed to the deprivation of a

federal right. Iqbal, 556 U.S. at 678. Therefore, Eads fails to state a cognizable § 1983 claim

against the Jail Authority.

       Third, the amended complaint does not contain any factual allegations from which the

court can reasonably infer that the named individual defendants are subject to liability under

§ 1983. Aside from the case caption, the amended complaint does not mention Captain Tatum

or Lieutenant Mullins and therefore does not provide any indication as to what either officer

did to violate his constitutional rights. In a § 1983 action, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Because the amended complaint does not satisfy this

requirement, Eads fails to state a claim against either individual defendant.

       Finally, the facts alleged in the amended complaint do not make out a violation of

Eads’s constitutional rights. With respect to his first set of claims, Eads has no constitutional

right to be released before the expiration of his sentence or to participate in rehabilitative or

vocational programs. See Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979)

(“There is no constitutional or inherent right of a convicted person to be conditionally released

before the expiration of a valid sentence.”); Ray v. Koppel, No. 8:13-cv-03480, 2015 WL

5136803, at *6 (D. Md. Aug. 31, 2015) (“While prison employment may serve an important

rehabilitative function, the law is well settled that a prisoner has no constitutional right to


                                              -4-
Case 7:21-cv-00329-TTC-RSB Document 18 Filed 08/26/21 Page 5 of 6 Pageid#: 87




participate in an educational or rehabilitative program.”) (citing Moody v. Daggett, 429 U.S. 78,

88 n.9 (1976)). To the extent Eads alleges that jail officials have treated him in a discriminatory

manner, conclusory assertions of discrimination—without more—are insufficient to state a

claim under the Equal Protection Clause of the Fourteenth Amendment. Williams v. Hansen,

326 F.3d 569, 584 (4th Cir. 2003); see also Equity in Athletics, Inc. v. Dep’t of Educ., 639 F.3d 91,

108 (4th Cir. 2011) (“In order to [state] an equal protection claim, a plaintiff must plead

sufficient facts to demonstrate plausibly that he was treated differently from others who were

similarly situated and that the unequal treatment was the result of discriminatory animus.”).

       Eads’s second set of allegations also fails to state a constitutional claim. To the extent

Eads complains of having to wait four months to see a dentist, “[a]n Eighth Amendment

violation only occurs . . . if the delay results in some substantial harm to the patient.” Webb v.

Hamidullah, 281 F. App’x 159, 166 (4th Cir. 2008). Eads does not allege that he suffered any

harm as a result of the delay in receiving dental treatment, much less “substantial harm.” Id.

Additionally, Eads does not plausibly allege that any of the named defendants acted with

“deliberate indifference” to a serious dental need. See Farmer v. Brennan, 511 U.S. 825, 834

(1994) (“To violate the Cruel and Unusual Punishments Clause [of the Eighth Amendment],

a prison official must have a sufficiently culpable state of mind. In prison-conditions cases that

state of mind is one of deliberate indifference to inmate health or safety.”) (internal quotation

marks and citations omitted); DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018) (“An official

acts with deliberate indifference if he had actual knowledge of the prisoner’s serious medical

needs and the related risks, but nevertheless disregarded them.”). Lastly, the mere assertion




                                                -5-
Case 7:21-cv-00329-TTC-RSB Document 18 Filed 08/26/21 Page 6 of 6 Pageid#: 88




that federal inmates received dental treatment ahead of Eads does not suffice to state a

violation of the Equal Protection Clause. See Equity in Athletics, 639 F.3d at 108.

                                               IV.

       For the reasons stated, the court concludes that Eads’s amended complaint fails to state

a plausible claim for relief under 42 U.S.C. § 1983. Therefore, the court will dismiss the

amended complaint without prejudice under 28 U.S.C. § 1915A(b)(1).

       The Clerk is directed to send a copy of this Memorandum Opinion and the

accompanying Order to Eads.

       ENTERED this 26th day of August, 2021.



                                             /s/ Thomas T. Cullen___________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE




                                              -6-
